Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, Commission File Number 00 1-8250 AG&E HOLDINGS INC. (Exact name of registrant as specified in its charter) ILLINOIS (State or other jurisdiction of incorporation or organization) 36-1944630 (IRS Employer Identification Number) 4630 S. Arville Street, Suite E Las Vegas, NV 89103 (Address of principal executive offices) Registrant’s telephone number, including area code: 702-798-5752 Securities registered pursuant to Section12(b) of the Act: Common Stock, $1.00 par value NYSE MKT Title of each class Name of each exchange on which registered Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes ☐No ☒ Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers in response to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a Smaller Reporting Company) Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐No ☒ The aggregate market value of the registrant’s voting stock held by non-affiliates of the registrant (assuming for the purposes hereof, that directors, executive officers and 10% or greater stockholders of the registrant are affiliates of the registrant), based upon the closing sale price of the registrant’s Common Stock on March 16, 2016 was approximately $4,543,000. The number of shares of the registrant’s Common Stock outstanding as of March 16, 2016, was approximately 11,649,000. As used in this Annual Report on Form 10-K, the terms “we,” “us,” “our” and “the Company” mean AG&E Holdings Inc., an Illinois corporation, and its subsidiaries, unless the context indicates a different meaning, and the term “common stock” means our common stock, $1.00 par value per share. -1- Table Of Contents TABLE OF CONTENTS PART I Item 1. BUSINESS 3 Item 1A. RISK FACTORS 4 Item 1B. UNRESOLVED STAFF COMMENTS 6 Item 2. PROPERTIES 6 Item 3. LEGAL PROCEEDINGS 7 Item 4. MINE SAFETY DISCLOSURES 7 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, AND RELATED STOCKHOLDERS MATTERSAND ISSUER PURCHASES OF EQUITY SECURITIES 8 Item 6. SELECTED FINANCIAL DATA 8 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 13 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 27 Item 9A. CONTROLS AND PROCEDURES 27 Item 9B. OTHER INFORMATION 28 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 29 Item 11. EXECUTIVE COMPENSATION 33 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 35 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS,AND DIRECTOR INDEPENDENCE 36 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 37 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 38 SIGNATURES Consent of Plante & Moran PLLC Certification of Principal Executive and Financial Officer Pursuant to Section 302 Certification of Principal Executive and Financial Officer Pursuant to Section 302 Statement of Principal Executive and Financial Officer Pursuant to Section 906 -2- Table Of Contents PART I Item 1. BUSINESS OVERVIEW AG&E Holdings Inc. (the “Company”) through its wholly owned subsidiary American Gaming & Electronics, Inc. (“AG&E”) distributes parts and repairs and services gaming equipment and provides replacement monitors to casinos throughout the United States with offices in Las Vegas, Nevada, Hialeah, Florida and McCook, Illinois. Originally founded in 1925 as an Illinois corporation, the Company previously was a global distributor and manufacturer of liquid crystal display (LCD) video monitors and other related parts for a variety of markets including, but not limited to, gaming machine manufacturers, coin-operated video game manufacturers and other display integrators. On September 12, 2014, the Company sold its LCD monitor business operations, and on October 30, 2014, changed its name to AG&E Holdings Inc. On June 15, 2015, the Company’s distribution agreement for video gaming terminals or VGTs in Illinois with GTech expired and as a result, the Company wound down this business. Going forward, the continuing operations portion of our financial statements will reflect only the AG&E distribution operations plus public company and other corporate expenses. The Company’s prior LCD monitor business operations will be shown as discontinued operations. The Company continues to explore strategic alternatives. The Company’s common stock is publicly traded on the NYSE MKT exchange under the symbol “WGA.” PRODUCTS The Company’s primary business is the distribution and service of electronic components which consist of LCD displays, gaming supplies and components and the distribution of VGTs in Illinois through June 2015. These video products, gaming parts and services, and VGTs accounted for all of our revenue in 2015, 2014 and 2013 as the revenue for our sold LCD monitor business moved to discontinued operations. MARKETING AND SALES The Company sells products primarily in the United States with limited distribution in Europe and Asia. The Company maintains its own internal sales staff for a majority of its sales for products and for repair and service of its products. The Company’s business is generally not seasonal, but sales generally are a little higher during the first half of the year and a little lower the second half of the year. The Company believes it has no unique or unusual practices or policies relating to working capital items and believes its practices are consistent with other comparable companies in its served markets. The Company currently believes that its financial requirements during the foreseeable future can be met with funds on hand and generated from operating activities. -3- Table Of Contents The Company did not have any customers that accounted for more than 10% of sales in 2015. The Company’s largest customer in the continuing operations accounted for 10% and 17% of total revenues in 2014 and 2013, respectively, and 10% and 16% of total accounts receivable as of December 31, 2014 and 2013. No other customer accounted for more than 10% of sales in 2014 or 2013. The Company’s parts orders normally are shipped within two weeks, so there is minimal backlog in this category. No material portion of the Company’s business is subject to re-negotiation of profits or termination of contracts or subcontracts at the election of any governmental entity. The Company’s market for its products and services is highly competitive with low barriers to entry. Our efforts to comply with federal, state and local laws and regulations applicable to the discharge of materials into the environment, or otherwise relating to the protection of the environment, has had no material effect upon our capital expenditures, earnings and competitive position. As of December31, 2015, the Company employed a total of approximately 20 full time employees at all of its locations. The Company believes its relationship with its employees is satisfactory. Available Information The Company files reports with the Securities and Exchange Commission (the “SEC”) and files all required reports under the Exchange Act of 1934, as amended (the “Exchange Act”). We make available, free of charge, on our Internet website (www.agegaming.com), our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed pursuant to Section13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we electronically file such material with SEC. In addition, the reports we file with the SEC are available at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov . Item 1A. RISK FACTORS The loss or interruption of supply from our key parts suppliers could limit our ability to distribute our products. We purchase certain products from various suppliers, some of which are located outside of the United States. Any loss or interruption of supply from our key parts suppliers may require us to find new suppliers. The number of suppliers for certain electronic components is limited. We could experience delays while we seek new suppliers and could have difficulty finding new suppliers, which would substantially impair our operating results and business. The loss of the Illinois VGT contract with GTech will reduce our revenues and our profitability and the Company will continue to incur losses. We had an exclusive contract to distribute VGT’s in Illinois for GTech. This exclusive contract expired on June 15, 2015. Since the contract was not renewed, we are no longer able to sell Spielo VGT’s in Illinois which will significantly reduce our future revenues and profitability. The Company has incurred losses in 2014 and 2015 and expects to continue to incur losses for the foreseeable future. -4- Table Of Contents The Company has lost employees and executives. On December 8, 2015, the Company’s prior chief financial officer resigned. The Company has not hired a replacement. Other accounting staff has resigned since that date. During the review of strategic alternatives, in September 2015, the Special Committee of the Board of Directors placed the Chief Executive Officer on paid leave. The lack of management personnel may have an adverse impact on the operations and profitability of the Company. The gaming business is heavily regulated and we depend on our ability to obtain/maintain regulatory approvals. Nearly all of the jurisdictions in the United States require licenses, permits, documentation of qualification, including evidence of financial stability, and other forms of approval for distributors of gaming equipment and supplies and for their key personnel. The revocation or denial of a license in a particular jurisdiction could adversely affect our ability to obtain or maintain licenses in other jurisdictions. In addition, laws and regulations applicable to our business could be changed or repealed. These changes could affect our business and results of operations. The Company is pursuing certain strategic transactions that involve significant risks and uncertainties. The Company expects to continue incurring costs in pursuing, evaluating and negotiating particular strategic transactions, but its efforts might not prove successful. For example, such transactions might not be available on terms acceptable to the Company or at all. Or, if such a transaction is entered into by the Company, the Company might not ever close such transaction or realize the anticipated benefits of such transaction. For example, some transactions may require shareholder approval or regulatory approvals, which may not be received. Certain strategic transactions that the Company is pursuing might dilute the equity interests of our common shareholders. Certain strategic transactions that the Company is pursuing might involve, through one or more transactions, the issuance of our capital stock, which will dilute (either economically or in percentage terms, or both) the ownership interests of our existing shareholders. If the Company is unable to enter into one or more other strategic transactions , the Company will have to consider liquidation. If we are unable to enter into a strategic transaction on terms acceptable to the Company and realize certain benefits from such transaction, the Company might be required to dispose of or liquidate its assets at some future date at values less than what we believe their current values to be and at which they are carried on our financial statements. The Company might not meet listing requirements during 2016 and therefore might be subject to delisting. It is a requirement of NYSE MKT that the Company maintain shareholder equity of more than $5 million in order to remain listed. The Company’s equity at year end was $5,358,000. The Company’s equity will likely drop below $5.0 million during the first half of 2016. As a result, the Company could become subject to delisting by the NYSE. -5- Table Of Contents The market price for our shares is susceptible to significant changes in market price. Historically, the volume of trading of our shares has been relatively low. As a result, larger than average buy or sell orders on a given day, or news about us or the gaming industry, has had and may in the future have a significant impact on the trading price for our shares. Intense competition in our industry could impair our ability to grow and achieve profitability. We may not be able to compete effectively with current or future competitors. The market for our products and services is intensely competitive and constantly attracts new competitors even as others leave the industry due to low barriers to entry to our business. Some of our competitors are large companies with greater financial, marketing and product development resources. In addition, new competitors may enter our key markets. This may place us at a disadvantage in responding to our competitors’ pricing strategies, technological advances and other initiatives. The current economic conditions might cause sales to decline without warning making it difficult to reduce costs fast enough to maintain profitability. Our customers’ business (and their customers’ business) might decline more than we or our customers are forecasting making it difficult for us to reduce our expenses as fast as our sales decline. Although the Company strives to keep our expenses in line with current sales, we could experience periods where the sales decline occurs so rapidly that we are unprofitable for a period of time. Item 1B. UNRESOLVED STAFF COMMENTS None. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Because we want to provide you with more meaningful and useful information, this Annual Report on Form 10-K includes forward-looking statements that reflect our current expectations and projections about our future results, performance, prospects and opportunities. You can find many of these statements by looking for words such as “may,” “will,” “expect,” “anticipate,” “believe,” “intend,” “estimate” and similar expressions. These forward-looking statements are based on information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause our actual results, performance, prospects or opportunities in 2015 and beyond to differ materially from those expressed in, or implied by, these forward-looking statements. These risks, uncertainties and other factors include but are not limited to the factors described under the heading “Risk Factors” above. We caution you not to place undue reliance on any forward-looking statements. Except as otherwise required by federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed circumstances or any other reason after the date of this Annual Report on Form 10-K. Item 2. PROPERTIES The Company leases its headquarters which are located at 9500 West 55th Street, SuiteA, McCook, Illinois 60525. The Company’s leased McCook facility has approximately 104,000 square feet of floor space. There is excess, unused space of approximately 23,000 square feet. The Company’s McCook facility lease expires on April 30, 2016. The Company will not renew the lease. It will close the Midwest warehouse and consolidate the inventory in Nevada. The Company’s administrative staff will move to a temporary office in Burr Ridge, Illinois. The Company also has other leased facilities to support its operations in Nevada and Florida. Effective April 29, 2016 the Company’s headquarters will move to its leased facility at 4630 S. Arville Street, Suite E, Las Vegas, NV 89103. -6- Table Of Contents Item 3. LEGAL PROCEEDINGS The Company is or may be subject to various legal proceedings and actions arising in the normal course of our business. In the opinion of management, based upon the information presently known, the ultimate liability, if any, arising from such pending legal proceedings, as well as from asserted legal claims and known potential legal claims which are likely to be asserted, taking into account established accruals for estimated liabilities (if any), are not expected to be material individually and in the aggregate to our consolidated financial position, results of operations or cash flows. Item 4. MINE SAFTETY DISCLOSURES Not Applicable. -7- Table Of Contents PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY A ND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES , COMMON SHARE MARKET PRICE The Company's common shares are traded on the NYSE MKT Stock Exchange under the symbol “WGA”. On December 31, 2015, there were approximately 512 holders of record of the common shares of the Company. High and low prices for the last two years were: 2015 Prices 2014 Prices High Low High Low Quarter ended: March 31 $ June 30 $ September 30 $ December 31 $ On September 15, 2015, the Company paid a $0.45 per sharecash distribution to shareholders, which as of December 31, 2015, was determined to be a return of capital. The Company paid no other distributions to shareholders during the two most recent fiscal years. During the fiscal year covered by this Annual Report on Form 10-K, we have not repurchased any shares of our common stock or sold any unregistered securities. Item 6. SELECTED FINANCIAL DATA Not applicable. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS MANAGEMENT’S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION & RESULTS OF OPERATIONS Year Ended December 31, 2015 Compared to Year Ended December 31, 2014 Net sales from continuing operations decreased $8.0 million or 37% to $13.9 million in 2015 compared to $21.9 million in 2014. Parts sales increased approximately 9% while VGT sales declined by 58% compared to prior year due to the expiration of our distribution agreement with GTech for the Illinois VGT market. Gross margin for 2015 decreased $843,000 to $3.4 million or 24.6% of sales compared to $4.3 million or 19.4% of sales in 2014. Gross margins decreased by $843,000 primarily due to the lower VGT sales. Although margin dollars are down due to reduced volume, the gross margin percentage increased to 24.6% of sales in 2015 from 19.4% of sales in 2014 due to the lower VGT margin percentage compared to the much higher parts and service margin percentage. -8- Table Of Contents Operating expenses decreased $828,000 to $4.0 million in 2015 compared to $4.8 million in 2014. These 2015 decreases were primarily due to lower administrative expenses during this year compared to transaction expenses associated with the exit of the LCD business in the second half 2014 and the VGT business in the second half 2015. The savings from these lower administrative expenses were partially offset by costs associated with the Company pursuing strategic alternatives in 2015. The Company continues to place emphasis on operating expense control. Operating loss before goodwill impairment was a loss of $582,000 in 2015 compared to a loss of $567,000 in 2014. In 2014, the Company reviewed its future projections for the AG&E distribution operations. With lower anticipated future VGT sales and higher operating expense due to absorbing all the public company and other corporate expense previously charged to its discontinued operations, it anticipated lower future cash flows. As a result, the Company determined that one hundred percent of the AG&E goodwill was impaired which resulted in a charge of $1.3 million in 2014. Operating loss from continuing operations was $0.6 million in 2015 compared to an operating loss of $2.4 million in 2014 primarily due to the goodwill impairment. Interest expense was zero in 2015 compared to $29,000 in 2014 due to cancelling the line of credit on October 30, 2014. Other income & expense was an $3,000 credit in 2015 compared to an $18,000 credit in 2014. Income tax expense was $8,000 in 2015 compared to $539,000 in 2014. The large income tax expense increase in 2014 was due to an increase in the deferred tax valuation allowance resulting from the Company determination that its future profit would not support the deferred tax asset of $497,000. The Company has available a net operating loss carry forward of approximately $11.0 million as of December 31, 2015. Net loss from continuing operations was $0.6 million in 2015 compared to a net loss of $2.4 million in 2014. For 2015 basic and diluted loss per share was $0.05 compared to basic and diluted loss per share of $0.21 in 2014. The gain from discontinued operations for 2015 was $0.1 million compared to a loss of $3.1 million in 2014, which included a loss on the sale of the assets of $2.1 million. Net loss including discontinued operations was $0.5 million in 2015 compared to net loss of $5.5 million in 2014. For 2015 basic and diluted loss per share was $0.04 compared to basic and diluted loss per share of $0.47 in 2014. Year Ended December 31, 2014 Compared to Year Ended December 31, 2013 Net sales from continuing operations decreased $6.3 million or 22% to $21.9 million in 2014 compared to $28.2 million in 2013. Parts sales increased slightly while VGT sales declined by 31% compared to prior year due to the slowdown in the Illinois VGT market. -9- Table Of Contents Gross margin for 2014 decreased $575,000 to $4.3 million or 19.4% of sales compared to $4.8 million or 17.1% of sales in 2013. Gross margins decreased by $885,000 primarily due to the lower VGT sales. Although margin dollars are down due to reduced volume, the gross margin percentage increased to 19.4% of sales in 2014 from 17.1% of sales in 2013 due to the lower VGT margin percentage compared to the much higher parts margin percentage. Operating expenses decreased $740,000 to $4.8 million in 2014 compared to $5.6 million in 2013. These 2014 decreases were primarily due to lower administrative expenses due to the sale of the LCD business including occupancy, IT network and accounting services. As well, bonus expenses were lower by $190,000 compared to prior year. The Company continues to place great emphasis on operating expense control. Operating loss before goodwill impairment was a loss of $567,000 in 2014 compared to a loss of $732,000 in 2013. In 2014, the Company reviewed its future projections for the AG&E distribution operations. It appears that the City of Chicago will not approve VGTs for the foreseeable future and that no new states will be added until at least the second half of 2016 or sometime in 2017. AG&E also has higher operating expense, since it will be absorbing all the public company and other corporate expense previously charged to its discontinued operations. As a result, the Company determined that the AG&E goodwill was impaired which resulted in a charge of $1.3 million. Operating loss from continuing operations was $1.9 million in 2014 compared to an operating loss of $732,000 in 2013 primarily due to the goodwill impairment. Interest expense was $29,000 in 2014 compared to $77,000 in 2013 due to cancelling the line of credit on October 30, 2014. Other income & expense was an $18,000 credit in 2014 compared to a $10,000 credit in 2013. Income tax expense was $539,000 in 2014 compared to a benefit of $8,000 in 2013. The large income tax expense increase was due to an increase in the deferred tax valuation allowance resulting from the Company determining its future profit would not support the deferred tax asset of $497,000. The Company has available a net operating loss carry forward of approximately $9.8 million as of December 31, 2014. Net loss from continuing operations was $2.4 million in 2014 compared to a net loss of $791,000 in 2013. For 2014 basic and diluted loss per share was $0.21 compared to basic and diluted loss per share of $0.06 in 2013. The loss from discontinued operations for 2014 was $3.1 million which included a loss on the sale of the assets of $2.1 million compared to a profit in 2013 of $1.4 million. Net loss including discontinued operations was $5.5 million in 2014 compared to net income of $651,000 in 2013. For 2014 basic and diluted loss per share was $0.47 compared to basic and diluted earnings per share of $0.06 in 2013. -10- Table Of Contents Critical Accounting Policies The preparation of the Company’s consolidated financial statements in accordance with accounting principles generally accepted in the United States of America requires the Company’s management to adopt accounting policies and to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses. Management periodically evaluates its policies, estimates and assumptions related to, among others: revenue recognition, receivables and provision for bad debt, inventory obsolescence and costing methods, provision for warranty, goodwill, income taxes and valuation allowance for deferred taxes, and contingencies. The Company’s management bases its estimates on historical experience and expectations of the future. Actual reported and future amounts could differ from those estimates under different conditions and assumptions. Revenue Recognition In general, the Company recognizes revenue when the following criteria are met: evidence of an arrangement between the Company and its customer exists, shipment has occurred or services have been rendered, the sales price is fixed and determinable and collectability is reasonably assured. Revenue from video gaming terminal sales with standard payment terms is recognized upon the passage of title and transfer of the risk of loss. The Company recognizes revenue even if it retains a form of title to products delivered to customers, provided the sole purpose is to enable the Company to recover the products in the event of a customer payment default and the arrangement does not prohibit the customer’s use of the product in the ordinary course of business. Receivables & Provision for Bad Debt The Company is exposed to credit risk on certain assets, primarily accounts receivable. The Company provides credit to customers in the ordinary course of business and performs ongoing credit evaluations. Concentrations of credit risk with respect to trade receivables are limited. The Company currently believes its allowance for doubtful accounts is sufficient to cover customer credit risks. Inventory Obsolescence & Costing Methods The Company uses an average cost method to value inventory. The Company provides an allowance for estimated obsolete or excess inventory based on assumptions about future demands for its products. Income Taxes & Valuation Allowance for Deferred Taxes The Company uses the asset and liability method of accounting for income taxes. Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. The amount of deferred tax asset we recognize is based upon our expected income for the next twelve to eighteen months. We record a valuation allowance to reduce deferred tax assets to an amount for which the realization is more likely than not. Contingencies When applicable, the Company assesses its exposures to loss contingencies including legal and other matters and provides for an exposure if it is judged to be probable and estimable. If the actual loss from a contingency differs from management’s estimates, operating results could be impacted. Liquidity & Capital Resources For continuing operations, accounts receivable decreased by $1.3 million to $0.7 million in 2015 compared to $2.0 million in 2014. Days sales in accounts receivable decreased to 39 days at year end 2015 compared to 54 days at year end 2014. Inventory decreased by $3.5 million to $0.6 million in 2015 compared to $4.1 million in 2014. Days cost of sales in inventory decreased to 62 days at year end 2015 compared to 171 days cost of sales at year end 2014. Accounts payable decreased to $0.5 million in 2015 compared to $0.8 million in 2014, a $0.3 million use of cash to due to no VGT activity the second half of the year. Days payables outstanding decreased to 29 days at year end 2015 compared to 27 days at year end 2014. Prepaid expenses decreased $0.1million and accrued expenses decreased $1.5 million, primarily due to settling all the transaction expenses associated with the sale of the LCD business operations. -11- Table Of Contents Discontinued operating activities provided zero cash in 2015 compared to $0.4 million of cash in 2014. The net of our 2015 loss, depreciation and amortization, and other non cash adjustments to earnings resulted in a $0.4 million use of cash in operations. The net of earnings and non cash adjustments plus the working capital changes noted above resulted in $2.7 million of cash being provided by operations. Cash provided by the sales of discontinued operations was $0.1 million in 2015 compared to $7.1 million in 2014. Capital expenditures were minimal in 2015 and 2014. This resulted in a provision of cash by investing activities of $0.1 million in 2015 and $7.1 million in 2014. Cash provided by sales of stock issued under the employee stock grant plan was minimal in 2015 and 2014. The Company paid a cash dividend of $5.3 million in 2015 and zero in 2014. These three items resulted in $5.3 million of net cash used by financing activities in 2015 and $1.6 million in 2014. Cash at the beginning of the year was $6.9 million and at the end of the year was $4.4 million. Shareholders’ equity was $5.4 million in 2015 compared to $11.1 million in 2014 or a decrease of $5.7 million. This decrease was attributed to the Company’s net earnings in 2015 and the cash return of capital of $5.25 million during 2015. Off Balance Sheet Arrangements and Contractual Obligations The Company has no off balance sheet arrangements other than the McCook building lease that expires on April 30, 2016 and one copier lease that expires in 2016 and a second copier lease that expires in 2017. The following table summarizes the Company’s contractual commitments as of December 31, 2015. The commitments are discussed in the indicated notes to the Company’s consolidated financial statements: Payments Due In Year Ending December 31, (in $000’s) Total Thereafter Operating Leases (Note 11) $ $ $ 22 $ 4 $ 22 $ 4 $ $ Inflation In 2015 and 2014, inflation has not had a material effect on the Company’s results of operations. Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. -12- Table Of Contents Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The 2015 annual financial statements together with the notes thereto follow: - Independent Auditors’ Reports 14 - Consolidated Balance Sheets as of December31, 2015 and 2014 15 - Consolidated Statements of Operations for years ended December31, 2015, 2014, and 2013 16 - Consolidated Statements of Shareholders’ Equity for years ended December31, 2015, 2014, and 2013 17 - Consolidated Statements of Cash Flows for years ended December31, 2015, 2014, and 2013 18 - Notes to the Consolidated Financial Statements 19 Quarterly financial data for the four quarters ended December31, 2015 and 2014 are set forth in Note 12 of Notes to the Consolidated Financial Statements. -13- Table Of Contents Report of Independent Registered Public Accounting Firm To The Board of Directors and Shareholders of AG&E Holdings Inc. McCook, Illinois We have audited the accompanying consolidated balance sheets of AG&E Holdings Inc. and Subsidiary as of December 31, 2015 and 2014, and the related consolidated statements of operations, shareholders' equity and cash flows for each of the years in the three-year period ended December 31, 2015. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of AG&E Holdings Inc. as of December 31, 2015 and 2014 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2015 in conformity with accounting principles generally accepted in the United States of America. /s/ Plante & Moran, PLLC Chicago, Illinois March 23, 2016 -14- Table Of Contents CONSOLIDATED BALANCE SHEETS As of December31, (in $000’s except for share information) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowances of $4 in 2015 and $110 in 2014 Inventory Prepaid expenses & other assets Total current assets $ $ Property, Plant & Equipment (at cost): Leasehold improvements Machinery, equipment & software less: Accumulated depreciation & amortization ) ) Property, plant & equipment, net $ 32 69 Other Assets: Other long term receivable 0 96 Total other assets $ 0 $ 96 Total Assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable Accrued expenses Total current liabilities $ $ Shareholders' Equity: Common shares: $1 par value; 25,000,000 shares authorized; 11,649,360 shares issued and outstanding at December 31, 2015 11,680,395 shares issued and outstanding at December 31, 2014 Capital in excess of par value Accumulated deficit ) ) Unearned compensation ) ) Total Shareholders' Equity $ $ Total Liabilities & Shareholders’ Equity $ $ See accompanying notes to the consolidated financial statements. -15- Table Of Contents CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December31, (in $000’s except for share& per share data) Net sales $ $ $ Cost of sales Gross margin Engineering, selling & administrative Goodwill impairment 0 0 Operating loss ) ) ) Other expense (income): Interest 0 29 77 Other income (3 ) ) ) Loss before income tax ) ) ) Income tax expense (benefit) 8 (8 ) Net loss from continuing operations $ ) $ ) $ ) Discontinued operations: Earnings (loss) from discontinued operations 88 ) Loss on sale of assets 0 ) 0 Discontinued operations, net of income taxes 88 ) Net (loss) income $ ) $ ) Basic and Diluted net earnings per common share Continuing operations $ ) $ ) $ ) Discontinued operations $ $ ) $ Net (loss) income per share $ ) $ ) $ Basic common weighted shares outstanding Diluted common weighted shares outstanding See accompanying notes to the consolidated financial statements. -16- Table Of Contents CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in $000’s) Capital In Total Common Excess Of Accumulated Unearned Shareholders' Shares Par Value Deficit Compensation Equity December 31, 2012 $ $ $ ) $ ) $ Net earnings Issuance / forfeiture of stock awards (net) 22 19 ) ) Stock options exercised 11 7 18 Amortization of unearned compensation 85 85 December 31, 2013 $ $ $ ) $ ) $ Net earnings ) ) Issuance / forfeiture of stock awards (net) ) ) (6 ) ) Amortization of unearned compensation 89 89 December 31, 2014 $ $ $ ) $ ) $ Net earnings ) ) Forfeiture of stock awards (net) ) ) 34 ) Distribution ) ) Amortization of unearned compensation 47 48 December 31, 2015 $ $ $ ) $ ) $ See accompanying notes to the consolidated financial statements. -17- Table Of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December31, (in $000’s) Cash flows from operating activities: Net (loss) earnings $ ) $ ) $ Net earnings (loss) from discontinued operations 88 ) Net loss from continuing operations $ ) $ ) $ ) Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 39 49 Bad debt recoveries ) ) ) Amortization of unearned compensation 24 9 72 Goodwill impairment 0 0 Loss on sale of fixed assets 0 7 0 Increase (decrease) in long term receivable 96 ) Deferred income tax 0 ) Changes in current assets & liabilities: Accounts receivable, net ) Inventory ) Prepaid expenses & other ) Accounts payable, net ) ) ) Accrued expenses ) Discontinued operations : Net cash provided by discontinued operating activities 0 Net cash provided by operating activities $ $ $ Cash flows provided by (used in) investing activities: Proceeds from sale of discontinued operations 77 0 Additions to property, plant & equipment, net (2 ) ) ) Net cash provided by (used in) investing activities $ 75 $ $ ) Cash flows from financing activities: Repayments from note payable 0 ) ) Cash dividend paid ) 0 0 Proceeds from stock issued & options exercised 0 0 18 Net cash used in financing activities ) $ ) $ ) Net (decrease) increase in cash ) ) Cash at beginning of year Cash at end of year $ $ Supplemental cash flows disclosure: Income taxes paid $ 4 $ 0 $ 2 Interest paid $ 0 $ 30 $ 77 See accompanying notes to the consolidated financial statements. -18- Table Of Contents NOTES TO THE FINANCIAL STATEMENTS Note 1. DESCRIPTION OF THE BUSINESS AG&E Holdings Inc. (the “Company”) through its wholly owned subsidiary American Gaming and Electronics, Inc. (“AG&E”) distributes parts and repairs and services gaming equipment and provides replacement monitors to casinos throughout the United States with offices in Las Vegas, Nevada, Hialeah, Florida and McCook, Illinois. Originally founded in 1925 as an Illinois corporation, the Company previously was a global distributor and manufacturer of liquid crystal display (LCD) video monitors and other related parts for a variety of markets including, but not limited to, gaming machine manufacturers, coin-operated video game manufacturers and other display integrators. On September 12, 2014, the Company sold its LCD monitor business operations and on October 30, 2014 changed its name to AG&E Holdings Inc. On June 15, 2015, the Company’s distribution agreement for video gaming terminals or VGTs in Illinois with GTech expired and as a result, the Company wound down this business. Going forward, the continuing operations portion of our financial statements will reflect only the AG&E distribution operations plus public company and other corporate expenses. The Company’s prior LCD monitor business operations will be shown as discontinued operations. The Company continues to explore strategic alternatives. Note 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The financial statements of the Company include the accounts of AG&E Holdings Inc. and its wholly-owned subsidiary, American Gaming & Electronics, Inc. All significant intercompany accounts and transactions have been eliminated in consolidation. Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP USA) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses, during the reporting period. Actual results could differ from those estimates. Revenue Recognition In general, the Company recognizes revenue when the following criteria are met: evidence of an arrangement between the Company and its customer exists, shipment has occurred or services have been rendered, the sales price is fixed and determinable and collectability is reasonably assured. Generally, these terms are met upon shipment. Revenue from video gaming terminal sales with standard payment terms is recognized upon the passage of title and transfer of the risk of loss. The Company recognizes revenue even if it retains a form of title to products delivered to customers, provided the sole purpose is to enable the Company to recover the products in the event of a customer payment default and the arrangement does not prohibit the customer’s use of the product in the ordinary course of business. -19- Table Of Contents Financial Instruments The fair value of the Company’s financial instruments does not materially vary from the carrying value of such instruments. Receivables Receivables are carried at original invoice or closing statement amount less estimates made for doubtful receivables. Management determines the allowances for doubtful accounts by reviewing and identifying troubled accounts on a monthly basis and by using historical experience applied to an aging of accounts. A receivable is considered to be past due if any portion of the receivable balance is outstanding past terms which are normally 30 to 60 days. Receivables are written off when deemed uncollectible. Recoveries of receivables previously written off are recorded when received. Inventory Obsolescence & Costing Methods The Company uses an average cost method to value inventory. The Company provides an allowance for estimated obsolete or excess inventory based on assumptions about future demands for its products. Property, Plant & Equipment Property, plant and equipment are stated at cost and are depreciated and amortized for financial reporting purposes over the estimated useful lives on a straight-line basis as follows: machinery & equipment - five to fifteen years and leasehold improvements - shorter of lease term or estimated useful life. Capitalized software costs are amortized on a straight-line basis over the expected economic life of the software of three to seven years. Goodwill The Company accounted for its goodwill resulting from its purchase of American Gaming and Electronics, Inc. in conformity with GAAP USA . GAAP USA requires that goodwill not be amortized, but instead be tested for impairment at least annually, which the Company did annually in the fourth quarter or more often if circumstances warrant. The Company reviewed its future projections for the AG&E distribution operations at the end of the third quarter 2014. At that time, it appeared that Chicago would not approve video gaming terminals for the foreseeable future and that no new states will be added for the foreseeable future. AG&E also has higher operating expense, since it will be absorbing all the public company and other corporate expense previously charged to its discontinued operations. By utilization of a discounted cash flow analysis which takes into account projected sales and expenses, the Company determined that the AG&E goodwill was impaired, which resulted in a charge to the third quarter 2014 of $1.33 million. Income Taxes The Company uses the asset and liability method of accounting for income taxes. Under the asset and liability method, the Company recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. The Company records a valuation allowance to reduce deferred tax assets to an amount for which realization is more likely than not. Earnings Per Share Basic earnings per share is based on the weighted-average number of common shares outstanding whereas diluted earnings per share includes the dilutive effect of unexercised common stock options and warrants. Potentially dilutive securities are excluded from diluted earnings per share calculations for periods with a net loss. -20- Table Of Contents Stock Based Compensation At December 31, 2015, the Company has one stock-based compensation plan, which is described more fully in Note 6. The Company accounts for these plans under the recognition and measurement principles of GAAP USA. Subsequent Events The Company evaluated subsequent events through the date the financial statements were issued. Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (FASB) issued guidance on the recognition of revenue from contracts with customers. Revenue recognition will depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The guidance also requires disclosures regarding the nature, amount, timing and uncertainty of revenue and cash flows arising from contracts with customers. The guidance permits two methods of adoption: retrospectively to each prior reporting period presented or retrospectively with the cumulative effect of initiallyapplying the guidance recognized at the date of initial application. The guidance is effective January 1, 2018 and early adoption is not permitted. The Company is currently evaluating the impact of the new guidance and the method of adoption in the consolidated financial results. In April 2015, the FASB issued ASU No. 2015-03, Simplifying the Presentation of Debt Issuance Cost . The ASU requires debt issuance costs associated with a recognized debt liability to be presented on the balance sheet as a direct deduction from the carrying amount of the corresponding debt liability. This new guidance is effective for interim and annual reporting periods beginning after December 15, 2015, with early adoption permitted. An entity should apply the new guidance on a retrospective basis. We adopted this ASU effective with the first quarter of fiscal year 2015. The adoption of this accounting standard update did not have a material impact to our consolidated financial statements. In July 2015, the FASB issued ASU 2015-11, Simplifying the Measurement of Inventory . Under this ASU, inventory will be measured at the “lower of cost and net realizable value” and options that currently exist for “market value” will be eliminated. The ASU defines net realizable value as the “estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation.” No other changes were made to the current guidance on inventory measurement. ASU 2015-11 is effective for interim and annual periods beginning after December 15, 2016. Early application is permitted and should be applied prospectively. We do not expect the adoption of this accounting standard update to impact our consolidated financial statements. In November 2015, the FASB issued ASU 2015-17, Balance Sheet Classification of Deferred Taxes , to eliminate the current requirements to classify deferred income tax assets and liabilities between current and noncurrent. To simplify the presentation of deferred income taxes, the amendments in this update require that deferred tax liabilities and assets be classified as noncurrent in a classified statement of financial position. For public business entities, the amendments in this update are effective for financial statements issued for annual periods beginning after December 15, 2016, and interim periods within those annual periods. Earlier application is permitted for all entities as of the beginning of an interim or annual reporting period. We have elected to adopt this standard early and have implemented the change prospectively as of the fourth quarter of fiscal 2015; prior periods were not adjusted. The impact of early adoption on prior years is not significant due to our valuation allowance. In February 2016, the FASB issued ASU 2016-02, Leases (
